MEMORANDUM ***
Salvador Marroquin, a native and citizen of Guatemala, petitions for a review of the Board of Immigration Appeals’ order summarily dismissing his appeal from an Im*687migration Judge’s (“U”) denial of his application for asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1149-50 (9th Cir.1997). We review a summary dismissal to determine whether it is appropriate, Casas-Chavez v. INS, 300 F.3d 1088, 1089 (9th Cir.2002), and we deny the petition.
Marroquin’s appeal was appropriately dismissed for failure to file a brief because the contentions contained in his notice of appeal did not specify whether he was challenging the IJ’s interpretations of facts or applications of legal standards, and did not contain citations to supporting authority. See id. at 1091.
Marroquin’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.